DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 19 Canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1-7 and 12-18 are rejected under 35 U.S.C. 102 as being anticipated by Kotra et al.  (US 20200382768) (Anand Meher Kotra).
Regarding Claim 1, Kotra discloses a  method of processing image or video data by intra prediction in an image or video coding system, comprising: receiving input data associated with a current block in a current picture, wherein the current block is coded or to be coded by intra prediction [See abstract and Fig. 2]; deriving a plurality of Most Probable Modes (MPMs) to be included in a MPM list for the current block, wherein Planar mode is selected as the first MPM in the MPM list for blocks coded or to be coded by intra prediction [See Paragraphs 109-15];  setting remaining intra prediction modes not included in the MPM list as non-MPMs[See Paragraph 110];   and encoding or decoding the current block according to a current intra prediction mode, wherein the current intra prediction mode is belonging to one of the MPMs in the MPM list or one of the non-MPMs [See Paragraphs 251-265].
Regarding Claim 2, Kotra discloses wherein the current intra prediction mode is one of 67 intra prediction modes, and the MPM list includes 6 MPMs selected from the 67 intra prediction modes [See Paragraphs 101-110].
Regarding Claim 3, Kotra discloses wherein a number of MPMs in the MPM list is a variable selecting from 1 to a maximum number of available intra prediction modes [See Paragraphs 342-364 and 407-419].
Regarding Claim 4, Kotra discloses wherein deriving a plurality of MPMs further comprises determining a number of available angular modes of an above neighboring block and a left neighboring block of the current block, and selecting one or more other MPMs to be inserted in the MPM list according to the number of available angular modes [See Paragraphs 106-110, 190-194 and 341-364].
Regarding Claim 5, Kotra discloses wherein the top neighboring block is located above an upper-right corner pixel of the current block and the left neighboring block is located beside a below-left corner pixel of the current block [See Figs 4-7].
Regarding Claim 6, Kotra discloses wherein DC mode, Horizontal mode, and Vertical mode are inserted in the MPM list if the number of available angular modes is 0 [See Paragraphs 195-199].
Regarding Claim 7, Kotra discloses wherein one or a combination of DC mode and a plurality of angular modes derived from the available angular mode(s) are inserted in the MPM list if the number of available angular modes is 1 or 2 [See Paragraphs 125-150 and 195-199].
Regarding Claim 12, Kotra discloses wherein deriving a plurality of MPMs further comprises determining if an above neighboring block is located in a same Coding Tree Unit (CTU) as the current block, and restrict accessing an intra prediction mode of the above [See Paragraphs 173-198 491-497 and 505-518].
Regarding Claim 13, Kotra discloses wherein deriving a plurality of MPMs further comprises determining if a left neighboring block is located in a same slice as the current block, and setting an intra prediction mode of the left neighboring block as unavailable for MPM list derivation if the left neighboring block and the current block are not located in the same slice [See Paragraphs 492-518].
Regarding Claim 14, Kotra discloses wherein encoding or decoding the current block further comprises using one or more bins to signal the current intra prediction mode if the current intra prediction mode is belong to one of the MPMs in the MPM list, wherein a first bin in the one or more bins is context coded [See Paragraphs 109-113].
Regarding Claim 15, Kotra discloses wherein one or more bins except for the first bit used to signal the current intra prediction mode are bypass coded [See Paragraph 218].
Regarding Claim 16, Kotra discloses wherein encoding or decoding the current block further comprises using one or more bins to signal the current intra prediction mode if the current intra prediction mode is belong to one of the MPMs in the MPM list, wherein only a first bin in the one or more bins is context coded [See Paragraphs 106-110].
Regarding Claim 17, Kotra discloses wherein encoding or decoding the current block further comprises using truncated unary coding or fixed length coding to signal the current intra prediction mode if the current intra prediction mode is belong to one of the non-MPMs [See Paragraphs 110-114, 275-278 and 427-428].
Regarding claim 18, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al.  (US 20200382768) (Anand Meher Kotra) in view of Choi et al. (US 20210105465) (Narae Choi).
Regarding Claim 8, Kotra discloses wherein the plurality of angular modes derived from the available angular mode(s) includes two adjacent modes of the available angular mode(s).
However, Choi discloses wherein the plurality of angular modes derived from the available angular mode(s) includes two adjacent modes of the available angular mode(s) 2 [See Paragraphs 282-288].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Kotra to add the teachings in Choi as above, to provide a method a bit amount required to represent intra prediction mode information of a current block may be decreased. [See Choi Paragraph 5].
Regarding Claim 9, Kotra discloses wherein one or a combination of DC mode, Horizontal mode, Vertical mode, and two angular modes derived from the available angular mode are inserted in the MPM list if the number of available angular mode is 1.
However, Choi discloses wherein one or a combination of DC mode, Horizontal mode, Vertical mode, and two angular modes derived from the available angular mode are inserted in the MPM list if the number of available angular mode is 1 [See Paragraphs 282-290].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Kotra to add the teachings in Choi as above, to provide a method a bit amount required to represent intra prediction mode information of a current block may be decreased. [See Choi Paragraph 5].
Regarding Claim 10, Kotra discloses wherein one or a combination of DC mode and angular modes derived from at least one of the two available angular modes are inserted in the MPM list if the number of available angular mode is 2.
However, Choi discloses wherein one or a combination of DC mode and angular modes derived from at least one of the two available angular modes are inserted in the MPM list if the number of available angular mode is 2 [See Paragraphs 282-290].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Kotra to add the teachings in Choi as above, to provide a method a bit amount required to represent intra prediction mode information of a current block may be decreased. [See Choi Paragraph 5].
Regarding Claim 11, Kotra discloses wherein selecting one or more other MPMs further comprises selecting and inserting an above mode of the above neighboring block in the MPM list 
However, Choi discloses wherein selecting one or more other MPMs further comprises selecting and inserting an above mode of the above neighboring block in the MPM list and selecting and inserting a left mode of the left neighboring block in the MPM list, and conditionally swapping the top mode and the left mode in the MPM list.first [See Paragraphs 282-293 and 319-320].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Kotra to add the teachings in Choi as above, to provide a method a bit amount required to represent intra prediction mode information of a current block may be decreased. [See Choi Paragraph 5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TSION B OWENS/
Primary Examiner, Art Unit 2487